Caton, C. J. We entertain no doubt that this judgment should be affirmed. We cannot perceive the nice distinction presented by the counsel of the plaintiff in error between this case and those which have been referred to, as decided in other States upon this question. They say, because the law requires them to apply the rents and profits received for the use of this building, first, to pay the mortgage upon the premises, and then to provide other places of worship in Chicago, it is therefore devoted to religious uses. This, they say, is not appropriating the building to a pecuniary profit, but exclusively to religious purposes. The same might be said of a manufacturing establishment, the proceeds of which were devoted to the -same object. This building is rented for a profit. The money derived from it is money to the members of the society, inasmuch as it relieves them to that extent, of the obligation which they are under to pay off this mortgage. If they are not individually bound by the municipal law, to raise money to pay this mortgage and provide other places of worship for the destitute, to the extent of their ability, it is sincerely to be hoped that they feel the pressure of a law of no less binding force upon their consciences to do so, and we hope and believe, that no one of this society would rebel against the quickening influences of this law of their religion. This revenue, then, is in fact and in truth, so much profit to this society and even to its members, as by it they are pecuniarily relieved to that extent. This is the law: “ Fourth. Every building erected for religious worship, the pews and furniture within the same, and the land whereon such building is situated, not exceeding ten acres; also every burial ground, etc., provided such personal or real property shall not be exempt from taxation longer than the same is used. Fifth. Every building erected for the use of any literary, religious, benevolent, charitable, or scientific institution, and the tract of land on which the same is situated, not exceeding ten acres; also, the personal property belonging to any such institu- • tion, and connected with and set apart for the use thereof.” The meaning of this law is, as applied to religious buildings and furniture, that they must be used directly for sacred and not for secular purposes. It is not enough that the profits or income of the secular uses are to be applied to sacred purposes. When money is made by the use of the building, that is profit, no matter to what purpose that money is applied. But it is objected that if any portion of the building is subject to taxation, then the whole is, and hence the court erred in exempting that portion which is exclusively devoted to religious purposes. It does not lie in the mouth of the church to raise this objection, which is to her advantage. She must not complain of that which is for her benefit. But if we could listen to this complaint, we do not think it well founded. There is no more difficulty in recognizing the different parts of a building for valuation and taxation, than there is for use. The Tuilleries of Paris, though but one building of great extent, no doubt is devoted to various purposes. There is the royal residence, and there too are the royal stables ; there reside the ministers of state, and there are their offices. So is it an arsenal, and in it are quartered forty thousand troops, and these are but a portion of its uses. Is it not practicable to value one portion of a building and tax that portion, and not the balance ? We are unable to appreciate any difficulty in this, nor are we advised that practically there has been any in this case. The judgment must be affirmed. Judgment affirmed.